Citation Nr: 1229801	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a low back injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disabilities.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  The Veteran also had over 17 years of additional service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the record.

In May 2004, the Veteran withdrew his appeal to the April 2003 rating decision that granted service connection for a left little finger disability and assigned it a noncompensable rating.  Therefore, this issue is not before the Board.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  
 
The claims of service connection for a right shoulder disability and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the April 2012 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his applications to reopen his claims of entitlement to service connection for residuals of a low back injury, bilateral knee disabilities, and a left shoulder disability.

2.  A February 2007 rating decision most recently denied the Veteran's application to reopen his claim of entitlement to service connection for a right shoulder disability and service connection for a lung disability.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the time of the final February 2007 rating decision is new, related to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right shoulder disability and a lung disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the applications to reopen his claims of entitlement to service connection for residuals of a low back injury, bilateral knee disabilities, and a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
3.  Evidence submitted to reopen the claims of entitlement to service connection for a right shoulder disability and a lung disability is new and material and therefore the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the April 2012 personal hearing prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his applications to reopen his claims of entitlement to service connection for residuals of a low back injury, bilateral knee disabilities, and a left shoulder disability.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).   Because all issues in this appeal have been, or are claims being reopened and remanded based on a finding of new and material evidence, there is no need to address compliance with the VCAA at this time.


The Claims to Reopen

The Veteran and his representative contend, in substance, that the claimant had problems with his right shoulder and lungs in-service and these problems have continued to the current day.

The RO initially denied service connection for a right shoulder disability in a March 1988 rating decision.  However, this rating decision did not become final because on several occasions in 1989 the RO received for the first time additional service and reserve component records of the Veteran.  See 38 C.F.R. § 3.156(c).  In a February 2007 rating decision, the RO thereafter denied the Veteran's application to reopen his claim of service connection for a right shoulder disability and service connection for a lung disability.  The Veteran did not appeal this rating decision.  Moreover, the record does not show that the Veteran, following this rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2007).  Therefore, the Board finds that the February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

As to reopening the most recent prior final denial of the claims in the February 2007 rating decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claim in the February 2007 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board notes that the February 2007 rating decision denied the application to reopen the claim of service connection for a right shoulder disability and service connection for a lung disability because, among other things, the evidence did not provide a link between a current right shoulder and lung disability and his military service.

However, the Board finds that the testimony from the Veteran adds to the record for the first time information about the claimant's continued observable problems with a right shoulder disability and a lung disability while on active duty and since that time.  In this regard, the Board finds that the Veteran is competent to report on what he can see and feel while on active duty and since that time, such as right shoulder pain, weakness, and limitation as well as shortness of breath, even when not documented in his medical records, and his statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.

As noted above, a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds the personal hearing testimony regarding continuity of symptomatology of the claimant's observable adverse symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for a right shoulder disability and a lung disability are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

The appeal of the denial of the application to reopen the claim of entitlement to service connection for residuals of a low back injury is dismissed.

The appeal of the denial of the application to reopen the claim of entitlement to service connection for bilateral knee disabilities is dismissed.

The appeal of the denial of the application to reopen the claim of entitlement to service connection for a left shoulder disability is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a lung disability is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claims of service connection for a right shoulder disability and a lung disability, the Veteran testified that he received ongoing treatment from the Beckley VA Medical Center since the 1990's for his right shoulder and ongoing treatment since 1983 for his lung disability.  However, the record does not reveal all of his post-1983 treatment records from the Beckley VA Medical Center.  Therefore, the Board finds that a remand is required to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Likewise, a review of the record on appeal reveals that the Veteran served on active duty from July 1980 to July 1983 and had over 17 years of additional service with a reserve component.  However, while in October 1989 the RO notified the Veteran that his active duty medical records could not be located and were presumed lost, the record does not show that during the current appeal the RO attempted to have these active duty records reconstructed from alternative sources.  Likewise, the record does not show that during the current appeal the RO ever directly contacted the Veteran's reserve component to request that they provide VA with copies of any active duty and reserve component medical records that they may have.  Therefore, the Board finds that a remand is required to attempt to obtain and associate with the record the Veteran's service treatment records.  See 38 U.S.C.A. § 5103A(b).

The post-service record documents the Veteran's complaints and treatment for a right shoulder bursitis in 1987 and wheezing with rales in 1986.  Furthermore, the Board finds that the appellant is competent to report that he had had right should pain, weakness, and limitation of motion as well as shortness of breath while on active duty and since that time.  Therefore, the Board finds that a remand is required to provide him with an examination to ascertain if any of his current right shoulder and lung disabilities are due to his military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the record all of the Veteran's post-July 1983 treatment records from the Beckley VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should contact the National Personnel Records Center (NPRC) and ask it to reconstruct the Veteran's service treatment records from alternative sources.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located a memorandum of unavailability should be prepared and a copy of the memorandum should be mailed to the Veteran. 

3.  The RO should contact the Veteran's reserve component and request that they provide VA with copies of any active duty and reserve component medical records that they may have of the claimant.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located a memorandum of unavailability should be prepared and a copy of the memorandum should be mailed to the Veteran.

4.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded an orthopedic examination to ascertain if any current right shoulder disability is due to his military service.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's post-service right shoulder disabilities? 

b. Is it at least as likely as not (50 percent probability or more) that any right shoulder disability was caused by his active duty, is related to his active duty, or has continued since service?

c.  Is it at least as likely as not (50 percent probability or more) that any arthritis of the right shoulder manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

5.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded a pulmonary examination to ascertain if any current lung disability is due to his military service.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's post-service lung disabilities? 

b. Is it at least as likely as not (50 percent probability or more) that any current lung disability was caused by his active duty, is related to active duty, or has continued since service?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

6.  The RO should thereafter readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


